 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BOBBY JONES,                                        No. 2:18-cv-3092 KJM DB PS
12                        Plaintiff,
13            v.                                          ORDER
14    SEIU, UNITED HEALTHCARE
      WORKERS—WEST, and DOES 1-10,
15

16                        Defendants.
17

18           Plaintiff is proceeding in this action pro se. The matter was referred to a United States

19   Magistrate Judge as provided by Local Rule 302(c)(21).

20           On December 5, 2019, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days after service of the findings

23   and recommendations. Plaintiff has filed objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis,

27   particularly with respect to the statute of limitations bar, which is dispositive.

28   /////
                                                         1
 1              While there are insufficient facts in the Second Amended Complaint to determine the date
 2   on which plaintiff learned the union would not reimburse him for his legal expenses, the
 3   opposition to the Motion to Dismiss makes clear plaintiff sued the union in small claims court for
 4   reimbursement of the fees on September 26, 2018. The small claims court determined it did not
 5   have jurisdiction and dismissed for plaintiff to refile in federal court. Plaintiff sent a letter to his
 6   union representative again demanding reimbursement on April 12, 2018, which was denied. He
 7   filed this action on November 30, 2018. By the point at which plaintiff brought his initial small
 8   claims suit against the union, he knew it would not reimburse him. Even extending the point at
 9   which the action accrued to the rejection of his final demand letter on or about April 12, 2018, he
10   still failed to meet the deadline to file.
11              Accordingly, IT IS HEREBY ORDERED that:
12              1. The findings and recommendations filed December 5, 2019 (ECF No. 30) are adopted
13   in full;
14              2. Defendant’s April 30, 2019 amended motion to dismiss (ECF No. 26) is granted;
15              3. The April 15, 2019 second amended complaint is dismissed without leave to amend;
16   and
17              4. This action is closed.
18   DATED: March 9, 2020.
19

20

21

22

23

24

25

26

27

28
                                                          2
